United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 23, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-11389
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CYNTHIA YVONNE BENNETT,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 4:02-CR-104-1-A
                         --------------------

Before REAVLEY, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Cynthia Yvonne Bennett appeals her conviction and sentence

for possession with intent to distribute approximately 2,696.7

grams of cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B).     Bennett argues that the evidence was insufficient to

show that she knowingly and intentionally possessed the drugs.

She also argues that the district court erred in increasing her

offense level by two levels pursuant to U.S.S.G. § 3C1.1.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-11389
                                  -2-

     Because Bennett did not move for judgment of acquittal at

the close of the evidence, we review her challenge to the

sufficiency of the evidence for a manifest miscarriage of justice

and find none.     See United States v. Johnson, 87 F.3d 133, 136

(5th Cir. 1996).    The evidence supports Bennett’s conviction.

See United States v. Ramos-Garcia, 184 F.3d 463, 466 (5th Cir.

1999); United States v. Pineda-Ortuno, 952 F.2d 98, 102 (5th Cir.

1992).

     The district court did not clearly err in determining that

Bennett had committed perjury at trial, thus warranting the

adjustment for obstruction of justice.      See U.S.S.G. § 3C1.1;

United States v. Storm, 36 F.3d 1289, 1295 (5th Cir. 1994).       This

determination did not impinge on Bennett’s right to defend

herself.   See United States v. Laury, 985 F.2d 1293, 1309 n.21

(5th Cir. 1993).

     AFFIRMED.